12‐3777‐cr                                                                                    
United States v. Rubin 




                                                               In the
                       United States Court of Appeals
                                              For the Second Circuit
                                                               ________ 
                             AUGUST TERM 2013 
                               No. 12‐3777‐cr 
                                        
                         UNITED STATES OF AMERICA, 
                                  Appellee, 
                                        
                                      v. 
                                        
                                 IRA RUBIN, 
                             Defendant‐Appellant,  
                                        
             DANIEL TZVETKOFF, ISAI SCHEINBERG, RAYMOND BITAR,  
           SCOTT TOM, BRENT BECKLEY, NELSON BURTNICK, PAUL TATE,  
           RYAN LANG, BRADLEY FRANZEN, CHAD ELIE, JOHN CAMPOS,  
                                 Defendants.* 
                                                               ________ 

                            Appeal from the United States District Court 
                              for the Southern District of New York. 
                            No. 10 CR 336(10) ― Lewis A. Kaplan, Judge. 
                                             ________ 
                                                ARGUED: DECEMBER 12, 2013   
                                                DECIDED: FEBRUARY 19, 2014 
                                                        ________ 
                                                            
           The Clerk of Court is directed to amend the caption in this case to conform to 
              *

the listing of the parties above. 
2                                                                                       No. 12‐3777‐cr 
                                                          




Before: CABRANES, HALL, AND CHIN, Circuit Judges. 
                            ________ 
 
      Defendant‐Appellant  Ira  Rubin  appeals  from  the  August  6, 
2012  judgment  of  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (Lewis  A.  Kaplan,  Judge),  sentencing  him 
principally to 36 months’ imprisonment for: (1) conspiracy to violate 
the  Unlawful  Internet  Gambling  Enforcement  Act  of  2006  (the 
“UIGEA”),  in  violation  of  18  U.S.C.  §  371  and  31  U.S.C.  § 5363; 
(2) conspiracy  to  commit  bank  fraud  and  wire  fraud  in  violation  of 
18  U.S.C.  §§  1343,  1344,  and  1349;  and  (3)  conspiracy  to  commit 
money laundering in violation of 18 U.S.C. §§ 1956(a)(2)(A), 1956(h), 
and  1957(a).    Rubin’s  principal  contention  on  appeal  is  that  the 
indictment  alleges  conduct  exempt  from  prosecution  under  the 
UIGEA—a so‐called “non‐offense”—depriving the District Court of 
jurisdiction to accept his guilty plea.   
       
      We  hold  that,  in  light  of  United  States  v.  Cotton,  535  U.S.  625 
(2002),  the  purported  defect  in  Rubin’s  indictment  is  non‐
jurisdictional in nature, and therefore could be, and was, waived by 
Rubin’s  unconditional  guilty  plea.    Accordingly,  we  AFFIRM  the 
judgment of the District Court. 
                                        ________ 
                                             
                                             




                                                 
 
3                                                                                                      No. 12‐3777‐cr 
                                                                         




                      TIMOTHY  J.  STRAUB1  (James  A.  Cohen,  Ian  S. 
                      Weinstein,  Laura  Jereski,  on  the  brief),  Fordham 
                      University  School  of  Law,  Lincoln  Square  Legal 
                      Services, Inc., New York, NY, for Ira Rubin. 
                       
                      JARED  LENOW  (Brent  S.  Wible,  on  the  brief), 
                      Assistant  United  States  Attorneys,  for  Preet 
                      Bharara,  United  States  Attorney,  United  States 
                      Attorney’s Office for the Southern District of New 
                      York, NY, for United States of America. 
                                    ________ 
                                         
 JOSÉ A. CABRANES, Circuit Judge: 
 
       Defendant‐Appellant Ira Rubin appeals from the judgment of 
the  United  States  District  Court  for  the  Southern  District  of  New 
York  (Lewis  A.  Kaplan,  Judge),  sentencing  him  principally  to  36 
months’  imprisonment  for:  (1)  conspiracy  to  violate  the  Unlawful 
Internet  Gambling  Enforcement  Act  of  2006  (the  “UIGEA”),  in 
violation  of  18  U.S.C.  §  371  and  31  U.S.C.  § 5363,  (2) conspiracy  to 
commit bank fraud and wire fraud, in violation of 18 U.S.C. §§ 1343, 
1344, and 1349, and (3) conspiracy to launder money, in violation of 
18  U.S.C.  §§  1956(a)(2)(A),  1956(h),  and  1957(a).    Rubin’s  principal 
contention  on  appeal  is  that  the  indictment  alleges  conduct 
exempted  from  prosecution  under  the  UIGEA—a  so‐called  “non‐
offense”—depriving  the  District  Court  of  jurisdiction  to  accept  his 
guilty plea.   
        


                                                            
        1 Timothy J. Straub, a law student, argued the case for defendant Rubin under the 

supervision of an attorney of Lincoln Square Legal Services, Inc. of Fordham Law School 
pursuant to Local Rule 46.1(e).  




                                                                
 
4                                                                                                      No. 12‐3777‐cr 
                                                                         




              We  hold  that,  in  light  of  United  States  v.  Cotton,  535  U.S.  625 
(2002),  the  purported  defect  in  Rubin’s  indictment  is  non‐
jurisdictional in nature, and therefore could be, and was, waived by 
Rubin’s unconditional guilty plea. 
               
                                                               BACKGROUND 
 
       On  March  10,  2011  the  Government  filed  a  nine‐count 
Superseding  Indictment  (the  “Indictment”),  Count  One  charging 
Rubin  and  others  with  conspiring  to  violate  the  UIGEA,  31  U.S.C. 
§§ 5361–5367,  in  violation  of  18  U.S.C.  §  371.2    Section  5363  of  the 
UIGEA  makes  it  a  federal  offense  for  gambling  businesses  to 
“knowingly accept” most forms of payment “in connection with the 
participation of another person in unlawful Internet gambling.”  See 
31 U.S.C. § 5363.  The Indictment alleged that from 2006 to 2011, the 
three leading internet poker companies doing business in the United 
States (the “Internet Poker Companies”) violated this prohibition by 
deceiving  United  States  banks  and  financial  institutions  into 
processing  billions  of  dollars  in  payments  for  illegal  gambling 
activity on their sites. 
 
       The  Internet  Poker  Companies  accomplished  the  alleged 
deception by hiring third‐party payment processors, such as Rubin, 
to  disguise  payments  from  United  States  gamblers  as  payments  to 
hundreds  of  purportedly  legitimate,  but  non‐existent,  online 
merchants  and  other  non‐gambling  businesses.    In  mid‐2008,  for 
instance,  Rubin  and  others  allegedly  created  dozens  of  phony  e‐
commerce websites purporting to sell clothing, jewelry, and sporting 

                                                            
         Under 18 U.S.C. § 371, it is a crime for “two or more persons [to] conspire either 
              2

to commit any offense against the United States . . . , and one or more of such persons [to] 
do any act to effect the object of the conspiracy.” 




                                                                     
 
5                                                                                       No. 12‐3777‐cr 
                                                          




equipment, which Rubin knew would be used to conceal gambling 
transactions.    Rubin  then  opened  bank  accounts  to  process 
transactions on behalf of the Internet Poker Companies by using the 
names  of  these  phony  companies  and  falsely  claiming  to  the  banks 
that  these  accounts  would  be  used  to  process  transactions  for 
legitimate  e‐commerce  merchants.    The  Indictment  alleged  that 
Rubin  thereafter  disguised  gambling  transactions  as  payments  to 
dozens  of  these  phony  web  stores,  payments  to  a  medical  billing 
company, and payments related to payroll and marketing expenses. 
         
        On  January  17,  2012,  Rubin  pleaded  guilty  to  conspiracy  to 
violate  the  UIGEA  as  alleged  in  Count  One,  pursuant  to  an 
unconditional, written plea agreement with the Government.  Rubin 
also  pleaded  guilty  to  Counts  Eight  and  Nine  of  the  Indictment, 
charging,  respectively,  conspiracy  to  commit  bank  fraud  and  wire 
fraud  and  conspiracy  to  launder  money.    As  set  forth  in  the  plea 
agreement,  the  Guidelines  range  for  the  offenses  to  which  Rubin 
pleaded  guilty  was  18  to  24  months’  imprisonment.    On  July  26, 
2012, the District Court sentenced Rubin principally to an aggregate 
term of 36 months’ imprisonment, an upward variance.  This timely 
appeal followed. 
         
                              DISCUSSION 
                                      
                                     I 
 
        Rubin’s principal argument on appeal is that he was convicted 
of  a  “non‐offense”  when  he  pleaded  guilty  to  Count  One.    Rubin 
was prosecuted for conspiring to violate Section 5363 of the UIGEA, 
which  applies  to  anyone  “engaged  in  the  business  of  betting  or 
wagering.”  See 31 U.S.C. § 5363.  The statute does not directly define 
the phrase “business of betting or wagering,” but states that it “does 




                                                 
 
6                                                                                        No. 12‐3777‐cr 
                                                           




not  include  the  activities  of  a  financial  transaction  provider,”  id. 
§ 5362(2) (emphasis supplied), such as the activities of those entities 
or  individuals  engaged  in  the  business  of  transferring  or 
transmitting credit or funds, see id. § 5362(4).    A financial transaction 
provider  may  be  charged  under  Section  5363,  however,  if  such 
individual  has,  among  other  requirements,  “actual  knowledge  and 
control of bets and wagers.”  Id. § 5367.     
        
       Rubin  contends  that  Count  One  charged  a  non‐offense 
because  it  alleged  that  he  did  nothing  more  than  handle  gambling 
funds—i.e.,  engage  in  “the  activities  of  a  financial  transaction 
provider”—which  are  expressly  excluded  from  the  “business  of 
betting or wagering” and thus generally exempted from prosecution 
under the UIGEA.  According to Rubin, in order to charge him as a 
financial  transaction  provider,  Count  One  needed  to  allege  that  he 
had  actual  knowledge  and  control  of  bets  and  wagers.    The 
Government responds that Rubin did in fact conspire in the business 
of  betting  or  wagering  within  the  meaning  of  the  proscription  of 
Section 5363 because his conduct was not limited to the activities of a 
“financial  transaction  provider,”  understood  as  the  routine 
processing  of  financial  transactions  between  gamblers  and  internet 
gambling companies. 
 
       We  need  not  resolve  this  dispute  because,  even  assuming 
arguendo  that  Count  One  alleged  a  so‐called  “non‐offense,”  Rubin’s 
unconditional  guilty  plea  precludes  his  argument  on  appeal.  
Generally, “in order to reserve an issue for appeal after a guilty plea, 
a defendant must obtain the approval of the court and the consent of 
the government, and he must reserve the right to appeal in writing.”  
United States v. Coffin, 76 F.3d 494, 497 (2d Cir. 1996) (citing Fed. R. 
Crim.  P.  11(a)(2)).    Rubin  did  not  reserve  a  right  to  appeal  here.  
Absent  such  a  reservation,  “a  defendant  who  knowingly  and 




                                                  
 
7                                                                                                      No. 12‐3777‐cr 
                                                                         




voluntarily enters a guilty plea waives all non‐jurisdictional defects in 
the prior proceedings.”  United States v. Garcia, 339 F.3d 116, 117 (2d 
Cir. 2003) (emphasis supplied); see also Tollett v. Henderson, 411 U.S. 
258, 267 (1973) (“When a criminal defendant has solemnly admitted 
in open court that he is in fact guilty of the offense with which he is 
charged, he may not thereafter raise independent claims relating to 
the  deprivation  of  constitutional  rights  that  occurred  prior  to  the 
entry of the guilty plea.”).3 
                                         
                                      II 
                                         
       Rubin attempts to circumvent this bar by contending that the 
Indictment’s  supposed  failure  to  state  an  offense  under  the  UIGEA 
deprived  the  District  Court  of  subject‐matter  jurisdiction4  to  enter 
his  plea  of  guilty  to  Count  One,  and  that  defects  in  subject‐matter 
jurisdiction  “can  never  be  forfeited  or  waived,”  Cotton,  535  U.S.  at 
630.  We disagree that the purported defect in the indictment affects 
the Court’s subject‐matter jurisdiction.   
        
       The  Supreme  Court  most  recently  addressed  the  effect  of 
indictment defects on a district court’s jurisdiction in United States v. 



                                                            
          The quoted passages from Garcia and Tollett are not absolute, inasmuch as the 
              3

Supreme Court itself has recognized narrow exceptions for two constitutional claims—
due process claims for vindictive prosecution, see Blackledge v. Perry, 417 U.S. 21, 30‐31 
(1974), and double jeopardy claims that are evident from the face of the indictment, see 
Menna v. New York, 423 U.S. 61, 62 n.2 (1975).  Rubin does not argue that either exception 
is applicable here.    
           Article III confers upon the federal courts subject‐matter jurisdiction over all 
              4

cases arising under the laws of the United States.  Const. art. III, § 2, cl. 1.  By statute, 
Congress has conferred upon the “district courts of the United States . . . original 
jurisdiction . . . of all offenses against the laws of the United States.”  See 18 U.S.C. § 3231 
(emphasis supplied).   




                                                                
 
8                                                                                                      No. 12‐3777‐cr 
                                                                         




Cotton.5  Following the Supreme Court’s decision in Apprendi v. New 
Jersey, 530 U.S. 466 (2000)—which held that, in federal prosecutions, 
any fact that increases the penalty for a crime beyond the prescribed 
statutory maximum must be charged in the indictment, id. at 476—
the  Fourth  Circuit  sua  sponte  vacated  the  Cotton  defendants’ 
sentences  on  the  basis  that  “an  indictment  setting  forth  all  the 
essential  elements  of  an  offense,”  such  as  drug  quantities  resulting 
in  an  enhanced  penalty,  “is  both  mandatory  and  jurisdictional.”  
United States v. Cotton, 261 F.3d 397, 404 (4th Cir. 2001).   
        
       The  Supreme  Court  reversed.    It  clarified  that  “jurisdiction” 
refers to “‘the courts’ statutory or constitutional power to adjudicate 
the  case.’”    Cotton,  535  U.S.  at  631  (quoting  Steel  Co.  v.  Citizens  for 
Better  Env’t,  523  U.S.  83,  89  (1998)).    The  Court  then  held  that 
“defects  in  an  indictment  do  not  deprive  a  court  of  its  power  to 
adjudicate  a  case,”  id.  at  630,  and  that  the  question  whether  “‘the 
indictment  does  not  charge  a  crime  against  the  United  States  goes 
only to the merits of the case,’” id. at 630‐31 (quoting Lamar v. United 
States, 240 U.S. 60, 65 (1916)).    
        
       Rubin  argues  that  Cotton  stands  for  the  limited  proposition 
that  indictment  omissions,  such  as  a  missing  element  or  an 
inadequate  factual  basis,  do  not  deprive  a  district  court  of  subject‐
                                                            
            The indictment in Cotton charged the defendants with a drug offense involving 
              5

a “detectable amount” of cocaine or cocaine base under 21 U.S.C. § 841(b)(1)(C), which, at 
that time, established “a term of imprisonment of not more than 20 years.”  535 U.S. at 
628.  The district court in Cotton did not sentence the defendants under that provision, 
however.  “Consistent with the practice in federal courts at the time,” the district court 
made a finding of drug quantity at sentencing that triggered enhanced penalties under 21 
U.S.C. § 841(b)(1)(A), which prescribed “a term of imprisonment which may not be . . . 
more than life” for drug offenses involving at least 50 grams of cocaine base.  Cotton, 535 
U.S. at 628.  The district court then sentenced the defendants principally to terms of 
imprisonment in excess of the 20‐year statutory limit provided in 21 U.S.C. § 841(b)(1)(C).  
Cotton, 535 U.S. at 628. 




                                                                
 
9                                                                                        No. 12‐3777‐cr 
                                                           




matter  jurisdiction,  and  that  his  appeal  rests  on  a  separate  basis—
namely, that the conduct as charged in Count One was simply not a 
crime under  the UIGEA.    We  do  not  read Cotton so  narrowly.    The 
Court  did  not  speak  merely  of  omissions;  rather,  it  invoked  the 
broader concept of “indictment defects.”  See id. at 630 (“[D]efects in 
an  indictment  do  not  deprive  a  court  of  its  power  to  adjudicate  a 
case.”  (emphasis  supplied));  id.  at  631  (“[T]hat  the  indictment  is 
defective does not affect the jurisdiction of the trial court to determine 
the case presented by the indictment.” (emphasis supplied) (internal 
quotations omitted)); id. (“[T]his Court some time ago departed from 
[the]  view  that  indictment  defects  are  ‘jurisdictional.’”  (emphasis 
supplied)); id. (“Insofar as [Ex parte Bain, 121 U.S. 1 (1887)] held that 
a  defective  indictment  deprives  a  court  of  jurisdiction,  Bain  is 
overruled.” (emphasis supplied)). 
 
       The  two  cases  upon  which  the  Supreme  Court  relied  in 
Cotton—Lamar v. United States, 240 U.S. 60 (1916), and United States v. 
Williams, 341 U.S. 58 (1951)—confirm that challenges to indictments 
on the basis that the alleged conduct does not constitute an offense 
under the charged statute are also non‐jurisdictional challenges.   
        
       In  Lamar,  a  jury  convicted  the  defendant,  who  had 
impersonated  a  U.S.  Representative,  of  falsely  pretending  to  be  a 
U.S. officer.  Lamar, 240 U.S. at 64.  The defendant argued on appeal 
that  the  district  court  lacked  jurisdiction  because  a  Congressman 
was  not  “an  officer  of  the  United  States”  as  alleged  in  the 
indictment—i.e.,  the  indictment  charged  a  non‐offense.    Id.    Justice 
Holmes,  writing  for  the  Court,  rejected  this  argument,  noting  that 
“[j]urisdiction is a matter of power and covers wrong as well as right 
decisions,”  and  that  “[t]he  objection  that  the  indictment  does  not 
charge  a  crime  against  the  United  States  goes  only  to  the  merits  of 
the case.”  Id. at 64–65. 




                                                  
 
10                                                                                                     No. 12‐3777‐cr 
                                                                         




        
       In Williams, the Court rejected a similar argument.  The district 
court  there  dismissed  the  defendants’  perjury  charges  under  the 
theory that the court presiding over the conspiracy trial in which the 
perjury  had  allegedly  occurred  had  “no  jurisdiction”—and  hence 
was  not  a  competent  tribunal  as  required  by  the  perjury  statute—
because  the  conspiracy  alleged  in  the  earlier  indictment  was  not 
proscribed  by  the  charged  conspiracy  statute.    Williams,  341  U.S.  at 
59–61,  65.    The  Supreme  Court  reversed  the  jurisdictional  holding, 
stating that the court in the conspiracy case “had jurisdiction of the 
subject  matter,  to  wit,  an  alleged  violation  of  a  federal  conspiracy 
statute,  and,  of  course,  of  the  persons  charged.”    Id.  at  66.    That  a 
higher court ultimately held the indictment defective did “not affect 
the jurisdiction of the trial court to determine the case presented by 
the  indictment.”    Id.    The  Court  concluded  that,  “[t]hough  the  trial 
court  or  an  appellate  court  may  conclude  that  the  statute  is  wholly 
unconstitutional,  or  that  the  facts  stated  in  the  indictment  do  not 
constitute a crime or are not proven, [the court] has proceeded with 
jurisdiction  . . . .”    Id.  at  68–69.    In  sum,  the  precedents  of  the 
Supreme  Court  make  clear  that  a  district  court  has  “jurisdiction” 
even  where  an  indictment  alleges  conduct  that  does  not  state  an 
offense under the statute purportedly violated. 
        
       Sister  Courts  of  Appeals  that  have  considered  the  issue  have 
rejected similar arguments that the failure to state an offense under 
the  charged  statute  deprives  a  district  court  of  jurisdiction.6    In 

                                                            
           No Second Circuit case has previously addressed this issue squarely in the 
              6

wake of Cotton.  In United States v. Moloney, 287 F.3d 236 (2d Cir. 2002), the Court held 
that “a claim that the indictment charges a non‐offense implicates the jurisdiction of the 
federal courts.”  Id. at 240.  Yet Moloney was decided on April 9, 2002, roughly a month 
before the Supreme Court decided Cotton.  More recently, in United States v. Kumar, 617 
F.3d 612 (2d Cir. 2010), in reviewing whether an indictment sufficiently alleged an 
offense, we stated that, “[t]o challenge the court’s jurisdiction, the defendant who has 




                                                                
 
11                                                                                                    No. 12‐3777‐cr 
                                                                                                




United States v. De Vaughn, 694 F.3d 1141 (10th Cir. 2012), the Court 
of  Appeals  held  that,  by  unconditionally  pleading  guilty,  the 
defendant had waived his argument that threatening letters alleged 
in  the  charging  documents  were  not,  as  a  matter  of  law,  “threats” 
prohibited by 18 U.S.C. § 876(c).7  Id. at 1143–44, 1148.  In Vanwinkle 
v.  United  States,  645  F.3d  365  (6th  Cir.  2011),  the  Court  of  Appeals 
held  that  the  district  court  had  jurisdiction  to  accept  a  defendant’s 
guilty  plea  to  the  unauthorized  use  of  an  access  device, 
notwithstanding the defendant’s claim on appeal that the device, as 
alleged  in  the  indictment,  did  not  constitute  an  “access  device” 
within the meaning of 18 U.S.C. § 1029(a).8  Id. at 368–69.  Finally, in 
United States v. Delgado‐Garcia, 374 F.3d 1337 (D.C. Cir. 2004), Judge 
Sentelle,  writing  for  himself,  asserted  that  the  defendants  had 
waived  their  argument  that  the  charged  statute  did  not  apply 
extraterritorially,  as  alleged  in  the  indictment,  by  unconditionally 
pleading guilty.  Id. at 1340–41.9  
                                                                                                                                                                  
pleaded guilty must establish that the face of the indictment discloses that the count or 
counts to which he pleaded guilty failed to charge a federal offense.”  Id. at 620 (internal 
quotations omitted).  However, Kumar did not purport to undertake a jurisdictional 
inquiry.  Moreover, Kumar relied on Hayle v. United States, 815 F.2d 879 (2d Cir. 1987), for 
the proposition that, where an “indictment alleges all of the statutory elements of a 
federal offense and the defendant’s contention is that in fact certain of those elements are 
lacking, the challenge goes to the merits of the prosecution.”  Id. at 882.  In the instant 
case, as in Hayle, Count One alleged all of the statutory elements of a conspiracy to 
violate Section 5363 of the UIGEA.  Rubin’s contention is that all the elements of the 
charged offense are not satisfied because the allegations establish that he only acted as a 
“financial transaction provider.” 
          18 U.S.C. § 876(c) makes it an offense to knowingly mail any communication 
              7

“containing any threat to kidnap any person or any threat to injure the person of the 
addressee or of another.” 
          18 U.S.C. § 1029(a) generally prohibits fraud and related activity in connection 
              8

with the production, use, and trafficking of counterfeit or unauthorized access devices. 
          The Third Circuit charted an alternative course in United States v. Hedaithy, 392 
              9

F.3d 580 (3d Cir. 2004), holding that a defendant’s challenge to the indictment does not 
concern any jurisdictional grounds, but could be heard for the first time on appeal based 




                                                                                 
 
12                                                                                                    No. 12‐3777‐cr 
                                                                                                




        
       In order to invoke a district court’s jurisdiction, an indictment 
need  only  allege  that  a  defendant  committed  a  federal  criminal 
offense  at  a  stated  time  and  place  in  terms  plainly  tracking  the 
language of  the  relevant  statute.   See  United  States  v.  Frias, 521 F.3d 
229, 23536 (2d Cir. 2008) (holding that an indictment that “plainly 
tracks the language of the statute and states the time and place of the 
alleged  [crime]”  is  “sufficient  to  invoke  the  district  court’s 
jurisdiction”);  see  also  United  States  v.  Jacquez‐Beltran,  326  F.3d  661, 
662 n.1 (5th Cir. 2003) (“To confer subject matter jurisdiction upon a 
federal  court,  an  indictment  need  only  charge  a  defendant  with  an 
offense against the United States in language similar to that used by 
the relevant statute.”); United States v. González, 311 F.3d 440, 442 (1st 
Cir.  2002)  (“[A]  federal  criminal  case  is  within  the  subject  matter 
jurisdiction of the district court if the indictment charges . . . that the 
defendant  committed  a  crime  described  in  Title  18  or  in  one  of  the 
other  statutes  defining  federal  crimes.”).    When  such  jurisdiction  is 
established,  a  district  court  has  authority  to  decide  all  other  issues 
presented  within  the  framework  of  the  case,  including  whether  to 
accept a guilty plea. 
 
       In this case, Count One of the Indictment invoked the District 
Court’s  jurisdiction  by  charging  Rubin  with  an  offense  against  the 
United  States—conspiring  to  violate  the  UIGEA,  in  violation  of  18 
U.S.C. § 371 and 31 U.S.C. § 5363—at a specified time and place and 
                                                                                                                                                                  
on language in Federal Rule of Criminal Procedure 12(b)(3)(B).  Id. at 589; see also Fed. R. 
Crim. P. 12(b)(3)(B) (stating that “at any time while the case is pending, the court may 
hear a claim that the indictment or information fails to invoke the court’s jurisdiction or 
to state an offense”).  Rubin briefly mentions this Rule in his opening brief, but only for 
the proposition that jurisdictional challenges to an indictment may be raised at any time, 
including for the first time on appeal.  Accordingly, Rubin has waived any argument that 
Rule 12(b)(3)(B) allows him to challenge for the first time on appeal that the Indictment 
fails to state an offense—a non‐jurisdictional challenge to the prosecution.   




                                                                                 
 
13                                                                                       No. 12‐3777‐cr 
                                                           




in  terms  tracking  the  language  of  the  relevant  statutes.    Whether 
Rubin’s  alleged  conduct  amounted  to  nothing  more  than  the 
“activities of a financial transaction provider” concerns the merits of 
the  case,  not  the  District  Court’s  jurisdiction  over  the  action.  
Accordingly,  in  pleading  guilty  unconditionally,  Rubin  waived  his 
challenge that the Indictment failed to state an offense. 
         
                                         III 
         
        Rubin  also  challenges  the  reasonableness  of  his  sentence  on 
procedural  and  substantive  grounds.    We  review  his  claim  of 
procedural unreasonableness for plain error because Rubin failed to 
raise this claim below.  United States v. Cassesse, 685 F.3d 186, 188 (2d 
Cir.  2012)  (reviewing  for  plain  error  an  unpreserved  claim  that  the 
district  court  inadequately  explained  its  reasons  for  a  sentence);  cf. 
United  States  v.  Villafuerte,  502  F.3d  204,  208  (2d  Cir.  2007)  (holding 
that “rigorous plain error analysis” applies to unpreserved claims of 
procedural  sentencing  error  under  18  U.S.C.  §  3553(a)  and  (c)).  
Rubin  argues  that  the  District  Court  failed  to  justify  adequately, 
except in conclusory terms, the upward variance.   
         
        At  sentencing,  the  District  Court  explained  the  upward 
variance  by  stating  that  the  nature  of  the  offense  was  particularly 
reprehensible,  and  that  the  Pre‐Sentence  Investigation  Report 
prepared by the United States Probation Office, and adopted by the 
Court  without  objection,  had  revealed  a  strong  likelihood  of 
recidivism  in  light  of  Rubin’s  extensive  criminal  past  and  string  of 
fraudulent  conduct  over  the  course  of  more  than  30  years.    The 
District  Court  specifically  found  that  the  offenses  to  which  Rubin 
pleaded  guilty  were  “brazen,  quite  deliberate,  and  deceptive,”  and 
that Rubin was “an unreformed con man and fraudster” who would 
“cook  up  some  new  scheme”  upon  his  release  from  incarceration.  




                                                  
 
14                                                                                       No. 12‐3777‐cr 
                                                           




This explanation was not inadequate, or error, much less plain error.  
See United States v. Fairclough, 439 F.3d 76, 81 (2d Cir. 2006) (“upward 
departure from the Guidelines range might have been warranted on 
the  basis  that  the  range  under‐represented  [defendant’s]  past 
criminal conduct and likelihood of recidivism”).  
        
       In examining the substantive reasonableness of a sentence, we 
review  the  length  of  the  sentence  imposed  to  determine  whether  it 
“cannot  be  located  within  the  range  of  permissible  decisions.”  
United  States  v.  Watkins,  667  F.3d  254,  261  (2d  Cir.  2012)  (internal 
quotations  omitted).    Rubin  argues  that  his  sentence  is 
disproportionate  to  the  minor  role  he  played  in  the  scheme  as 
compared  to  his  co‐conspirators.    He  notes  that  the  sentence  of  36 
months’ imprisonment is twice as long as that imposed on any other 
co‐conspirator,  and  he  asserts  that  he  was  merely  a  payment 
processor  in  contrast  to  those  actively  involved  in  the  gambling 
enterprise.   
        
       We agree with the District Court that Rubin was not similarly 
situated to his co‐conspirators.  Rubin’s personal characteristics were 
considerably  different  from  those  of  his  co‐defendants,  and  his  co‐
defendants  did  not  have  lengthy  criminal  records  and  a 
corresponding high likelihood of recidivism.  With regard to Rubin’s 
role  in  the  offense,  although  he  did  not  run  a  gambling  website 
himself, Rubin made it possible for the Internet Poker Companies to 
operate  in  the  United  States  by  disguising  gambling  payments  as 
legitimate transactions so banks would not block them.  Rubin also 
played  a  central  role  in  the  fraud  and  money  laundering 
conspiracies  charged  in  Counts  Eight  and  Nine.    Accordingly,  the 
District Court acted well within its discretion in imposing an above‐
guideline sentence of 36 months’ imprisonment.   
        




                                                  
 
15                                                                                         No. 12‐3777‐cr 
                                                             




                                      CONCLUSION 

         To summarize, we hold that:  

      (1) In  light  of  United  States  v.  Cotton,  535  U.S.  625  (2002),  the 
          question whether Rubin’s conduct constitutes a conspiracy to 
          violate  the  UIGEA  is  a  non‐jurisdictional  challenge  to  the 
          prosecution.    Count  One  of  the  Indictment  sufficiently 
          invoked  the  District  Court’s  jurisdiction  by  alleging  that 
          Rubin  had  committed  a  federal  criminal  offense  at  a  stated 
          time  and  place  in  terms  plainly  tracking  the  language  of  the 
          relevant statute.       
           
      (2) Rubin’s  unconditional  guilty  plea  to  Count  One  of  the 
          Indictment  precludes  his  argument  on  appeal  that  he  was 
          convicted of a so‐called “non‐offense” under the UIGEA. 
           
      (3) Rubin’s  sentence  was  neither  substantively  nor  procedurally 
          unreasonable. 

     For the reasons stated above, we AFFIRM the August 6, 2012 
judgment of the District Court.